Case 1:20-cr-00224-RBJ Document 20 Filed 01/25/21 USDC Colorado Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No. 20-cr-00224-RBJ

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1.    KOLE DOUGLAS MILNER,

      Defendant.


     GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR VARIANCE
                          [CM/ECF No. 13]


      The United States of America (the “Government”), by Jason R. Dunn, United

States Attorney for the District of Colorado, and through Conor A. Flanigan, Assistant

United States Attorney, hereby submits the Government’s Response to Defendant

Kole Douglas Milner’s (the “Defendant”) Motion for Variance from Sentencing Guidelines

Pursuant to 18 U.S.C. § 3553 [CM/ECF No. 13] (the “Motion for Variance”) and states:

                                 I. INTRODUCTION

      The parties agree with Probation’s guideline calculations set forth in the

Presentence Investigation Report, which calculates the guideline range applicable to the

Defendant to be 10-16 months. [CM/ECF No. 15-1, p. 2]. The parties also agree that a

variant sentence, to some extent, is appropriate. The Government, however, disagrees

with the Defendant’s request for a sentence of probation, as this does not adequately

reflect the nature of the Defendant’s conduct. [CM/ECF No. 13, ¶ 1]. Consistent with the
Case 1:20-cr-00224-RBJ Document 20 Filed 01/25/21 USDC Colorado Page 2 of 15




Government’s obligations under the Plea Agreement and Probation’s recommendation,

the Government requests the Court impose a variant sentence of 6 months, amounting

to a 4-month downward variance from the low-end of the applicable guideline range,

followed by a term of three years of supervised release. Such a sentence is sufficient,

but not greater than necessary, to achieve the aims of 18 U.S.C. § 3553(a).

                  II. APPLICATION OF 18 U.S.C. § 3553(a) FACTORS

      The Government’s recommended sentence is appropriate given the nature and

circumstances of the offense, the history and characteristics of the Defendant, and the

need for the sentence to achieve the policy aims of 18 U.S.C. § 3553(a).

   A. The Nature and Circumstances of the Offense Warrant a Sentence of
      Imprisonment

             1. Overview

      This case results from the Defendant’s knowing, flagrant disregard for federal drug

laws related to the cultivation and sale of psilocybin mushrooms. As set forth in the Plea

Agreement, beginning in November 2018, the Defendant began to cultivate and distribute

psilocybin mushrooms, a Schedule I controlled substance, from his apartment located in

Denver, Colorado.      At this time, the Defendant sold psilocybin mushrooms to

approximately 20 customers, and made approximately $800/month in sales of psilocybin

mushrooms to his customers by selling a standard 1/8 of an ounce dose for $30.

      As time wore on, the Defendant began to brand his products as if it were a

legitimate business. He conducted his psilocybin mushroom sales under the name

“Happy Fox Edibles,” and created t-shirts to promote this brand. The Defendant also

                                            2
Case 1:20-cr-00224-RBJ Document 20 Filed 01/25/21 USDC Colorado Page 3 of 15




packaged and sold psilocybin mushrooms in plastic bags, canisters, and Ziploc bags

bearing the “Happy Fox Edibles” logo. As he promoted his brand, his business grew; by

June 2019, the Defendant purchased new equipment to allow him to produce greater

quantities of psilocybin mushrooms, increasing his profits from the sale of psilocybin

mushrooms to approximately $2000/month.

      The primary method the Defendant used to promote his brand was through the

media. The Defendant was the subject of several news articles and video features related

to his cultivation and sale of psilocybin mushrooms, which ultimately caught the attention

of investigators with the DEA. These stories were described in detail in the Affidavit of

DEA Special Agent Samuel Glynn in Support of the Search Warrant investigators

obtained for the Defendant’s apartment on September 10, 2019 [19-sw-05881-KMT,

CM/ECF No. 1-1, attached hereto as Exhibit 1], the pertinent portions of which are

summarized below.

             2. The Denver Post Article

      On August 23, 2019, investigators with the DEA learned of an article in the Denver

Post entitled “Spores of psychedelic mushroom industry are sprouting in Denver after

decriminalization” dated August 23, 2019 (the “DP Article”). The DP Article briefly

described the growing distribution network of illegal psilocybin mushrooms in the Denver

metropolitan area after decriminalization of simple possession of psilocybin mushrooms.

The DP Article focused mainly on an unidentified male subject (later identified as the

Defendant), a self-proclaimed cultivator and distributor of mushrooms. In the DP Article,


                                            3
Case 1:20-cr-00224-RBJ Document 20 Filed 01/25/21 USDC Colorado Page 4 of 15




the Defendant explained that he packaged the mushrooms in the same canisters and

bags as the cannabis industry, complete with his custom logo.

       The DP Article also featured a video showing the process of cultivating and

manufacturing illegal psilocybin mushrooms in the Defendant’s residence. He explained

he grows the mushrooms in a cannabis tent that has been repurposed to cultivate

mushrooms. The video showed the various stages of cultivation, from the initial growth

to the finished dried product. The following is a screenshot of a portion of this video:




              3. The NPR Article

       Investigators also located an article on National Public Radio’s website entitled “A

Growing Push to Loosen Laws around Psilocybin, Treat Mushrooms as Medicine”, dated

May 7, 2019 (the “NPR Article”). The subject of the NPR Article is an unidentified male

identified as “Douglas” (later identified as the Defendant).      In the NPR Article, the



                                             4
Case 1:20-cr-00224-RBJ Document 20 Filed 01/25/21 USDC Colorado Page 5 of 15




Defendant discussed his active cultivation, manufacture, and distribution of psilocybin

mushrooms, with various quotes used in the article mirroring those from the DP Article.

      The NPR Article also contained two photographs of the Defendant, neither of which

showed his face, but show the Defendant wearing a white t-shirt with a logo for “Happy

Fox Edibles.” A screenshot of one of the photographs is included below:




             4. The Harvest Public Media Article

      Investigators then located an article from Harvest Public Media entitled “A Growing

Movement Wants to Loosen Laws around Psilocybin, Treat Mushrooms as Medicine”

dated April 29, 2019 (the “Harvest Article”). The Harvest Article appears to be similar or

identical in content to the NPR Article documenting the cultivation, manufacture, and

distribution of psilocybin mushrooms by the Defendant.         The Harvest Article also


                                            5
Case 1:20-cr-00224-RBJ Document 20 Filed 01/25/21 USDC Colorado Page 6 of 15




contained another photograph of the Defendant wearing the “Happy Fox Edibles” t-shirt.

A screenshot of this photograph is included below:




      Another photograph shows the Defendant’s hands holding psilocybin mushrooms.

A screenshot of this photograph is included below:




                                           6
Case 1:20-cr-00224-RBJ Document 20 Filed 01/25/21 USDC Colorado Page 7 of 15




               5. The Westword Article

         Investigators also located an article from Westword entitled “Psilocybin Dealer on

Life After Decriminalization” dated May 15, 2019 (the “Westword Article”).           In the

Westword Article, the Defendant stated that he does not do cash deals, and uses only

electronic transactions in an effort to thwart any kind of law enforcement prosecution if he

is caught selling mushrooms to a customer. He also stated that he meets customers at

locations near, but not at his apartment. Critically, the Defendant admitted that he knew

he could get in trouble selling psilocybin mushrooms, so he used encrypted text

messages to talk to his customers. The Westword Article also contained a photograph

of the Defendant’s cultivation of psilocybin mushrooms, a screenshot of which is included

below:




                                              7
Case 1:20-cr-00224-RBJ Document 20 Filed 01/25/21 USDC Colorado Page 8 of 15




              6. The VICE News Video

       Investigators also located a documentary video by VICE News entitled “How

Denver Decriminalized Magic Mushrooms” dated May 8, 2019 (the “VICE Video”). The

VICE Video follows the Defendant, again identified by the name “Douglas.”                The

Defendant again wears a “Happy Fox Edibles” t-shirt. The VICE Video shows a walk-in

tent in the Defendant’s bedroom, near the foot of his bed, where he cultivated psilocybin

mushrooms. While speaking with a reporter, the Defendant explained that he knows it is

illegal to grow and sell psilocybin mushrooms, stating: “it is illegal in every way possible.”

Screenshots from the VICE Video are included below:




                                              8
Case 1:20-cr-00224-RBJ Document 20 Filed 01/25/21 USDC Colorado Page 9 of 15




             7. September 11, 2019 Search of the Defendant’s Apartment

      On September 11, 2019, based on the information referenced above as well as

further investigation, special agents with the DEA executed a Search Warrant at the

Defendant’s apartment, located in Denver, Colorado. Inside the Defendant’s apartment,

investigators discovered the psilocybin mushroom cultivation operation depicted in the

                                          9
Case 1:20-cr-00224-RBJ Document 20 Filed 01/25/21 USDC Colorado Page 10 of 15




 articles and video seen by investigators. In the Defendant’s bedroom, the Defendant

 maintained a large, climate-controlled tent, equipped with lights, fans, humidification and

 de-humidification devices, and other equipment to aid in the cultivation of psilocybin

 mushrooms. Inside this tent, investigators discovered six (6) large plastic bins containing

 approximately 906 live psilocybin mushrooms, with a total weight of approximately 1147

 grams.

        Investigators also discovered an additional amount of approximately 291.6 grams

 of dried psilocybin mushrooms stored in plastic tubs in a closet in the apartment. On a

 desk inside the apartment, investigators also discovered two black film canisters bearing

 a “Happy Fox Edibles” logo, containing approximately 14 capsules of psilocybin doses,

 along with an “All-In Capsule” device used for filling homemade capsules, a book on

 psilocybin mushroom cultivation, and digital scales. At the time of the execution of the

 Search Warrant, the Defendant carried a backpack, which contained three large black

 plastic bags bearing a “Happy Fox Edibles” logo, containing approximately 156.7 grams

 of dried psilocybin mushrooms. Throughout the Defendant’s apartment, investigators

 also discovered numerous items used in the cultivation of psilocybin mushrooms,

 including approximately 58.7 grams of psilocybin mushroom roots, psilocybin mushroom

 spores, manure based mushroom substrate, casing soil, plastics bins and trays, and other

 cultivation equipment.

               8. The Severity of the Defendant’s Conduct

        Put simply, from approximately November 2018 to September 2019, the Defendant

 orchestrated a sophisticated operation to cultivate, advertise, and distribute psilocybin
                                             10
Case 1:20-cr-00224-RBJ Document 20 Filed 01/25/21 USDC Colorado Page 11 of 15




 mushrooms. The Defendant’s conduct is particularly aggravated because of the way in

 which he distributed his products. The Defendant repeatedly utilized print and video

 media to promote his brand, wearing his “Happy Fox Edibles” t-shirt and providing

 reporters with in-depth, behind-the-scenes looks at his cultivation process. This was

 despite the fact that the Defendant knew that his actions were in violation of federal law;

 the Defendant utilized encrypted communications services to speak with customers,

 transported his products in packaging consistent with marijuana sold in the State of

 Colorado, and did not conduct sales at his apartment, with the aim of avoiding law

 enforcement detection. Indeed, the Defendant even admitted his conduct was criminal,

 stating in the VICE Video that his actions were “illegal in every way possible.” But this

 did not stop the Defendant from cultivating and distributing psilocybin mushrooms,

 growing his business, and expanding his operations. And it did not stop the Defendant

 from utilizing media sources to advertise his conduct. It is this disregard for the federal

 drug laws that separates the Defendant’s actions from many other controlled substances

 offenses. The Defendant did not just produce and sell psilocybin mushrooms; he did it

 while openly thumbing his nose to federal law, wielding this as a point of pride to gain

 publicity and notoriety for his brand. This conduct warrants a sentence of imprisonment.

    B. The History and Characteristics of the Defendant Do Not Outweigh the Severity of
       the Nature and Circumstances of the Offense

        The Government acknowledges that the Defendant’s non-existent criminal history

 and young age of 29 do not warrant an unduly harsh sentence in this case. With that

 said, a sentence of probation is too lenient given the specific offense conduct described

                                             11
Case 1:20-cr-00224-RBJ Document 20 Filed 01/25/21 USDC Colorado Page 12 of 15




 above. Moreover, the fact that the offense was not a one-off mistake, but a sustained

 period of nearly a year of criminal activity, suggests the Defendant’s lack of criminal

 history should not absolve him of punishment. Indeed, the degree of sophistication to

 which the Defendant grew his drug distribution enterprise supports a sentence of

 imprisonment. While the Court must account for the specific history and characteristics

 of the Defendant, it must also ensure that the sentence imposed adequately reflects the

 Defendant’s actions described above. The Government’s recommendation of a 6-month

 sentence of imprisonment, amounting to a 4-month downward variance from the low-end

 of the guideline range, appropriately accounts for the Defendant’s lack of criminal history,

 and also reflects the sustained pattern of criminal activity.

    C. A 6-Month Sentence of Imprisonment Fulfills the Policy Aims of 18 U.S.C.
       § 3553(a)

        The Government’s recommended sentence will also serve the aims of 18 U.S.C.

 § 3553(a) by instilling respect for the law and affording adequate specific and general

 deterrence.

        This sentence will provide respect for the law by demonstrating to the Defendant,

 and society at large, that the Court takes knowing, open violations of federal drug laws

 seriously. Offenses involving psilocybin mushrooms do not often appear before the

 federal courts. Those that do usually involve specific offense conduct so egregious that

 prosecution is appropriate. This is one such case. A sentence of imprisonment will show

 society at-large that federal courts treat criminal activity that pushes beyond the outer

 bounds of typical criminal behavior, as in this case, with commensurate severity. This is

                                              12
Case 1:20-cr-00224-RBJ Document 20 Filed 01/25/21 USDC Colorado Page 13 of 15




 true even in the case of psilocybin mushrooms, dispelling the notion that some federal

 drug laws are enforced less vigorously than others.

        The Government’s recommended sentence will also deter both the Defendant and

 others from committing similar offenses in the future. From the Defendant’s perspective,

 a 6-month sentence will be the Defendant’s first term of incarceration. This sentence will

 help to deter future criminal conduct by the Defendant by instilling in him the seriousness

 of his offense, while also not unduly impairing his ability to change his behavior upon his

 release. As it pertains to others, a sentence of imprisonment will signal that open and

 repeated violations of federal law will be met with appropriate punishment, even in the

 case of first-time offenders. This will prevent others from falling under the mistaken belief

 that the cost-benefit of perpetrating a drug cultivation, marketing, and distribution

 enterprise tips in favor of the latter.

                                       III. CONCLUSION

        For the reasons set forth herein, and consistent with Probation’s recommendation,

 the Government respectfully requests the Court impose a sentence of 6 months

 imprisonment, amounting to a downward variance of 4 months below the low-end

 guideline range, followed by 3 years’ supervised release.




                                              13
Case 1:20-cr-00224-RBJ Document 20 Filed 01/25/21 USDC Colorado Page 14 of 15




      Respectfully submitted this 25th day of January, 2021.

                                               JASON R. DUNN
                                               United States Attorney


                                        By:    s/Conor A. Flanigan
                                               CONOR A. FLANIGAN
                                               Assistant United States Attorney
                                               United States Attorney's Office
                                               1801 California Street, Suite 1600
                                               Denver, Colorado 80202
                                               Telephone: (303) 454-0100
                                               Fax:          (303) 454-0405
                                               E-mail:       conor.flanigan@usdoj.gov




                                          14
Case 1:20-cr-00224-RBJ Document 20 Filed 01/25/21 USDC Colorado Page 15 of 15




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 25th day of January, 2021, I electronically filed the
 foregoing GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR
 VARIANCE [CM/ECF No. 13] with the Clerk of the Court using the CM/ECF system,
 which will send notification of such filing to the following e-mail address:

 Jaime N. Cowan, Esq.
 E-mail: jcdefense@gmail.com
 Attorney for Defendant Kole Douglas Milner


                                          s/Maggie Grenvik
                                          Maggie Grenvik
                                          Legal Assistant




                                            15
